Citation Nr: 1409389	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  12-08 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD


J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to December 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

These matters were previously remanded in August 2013 for further development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned in June 2013, and a transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and credible evidence shows that the Veteran's bilateral knee disability did not have onset during active service, did not manifest within one year of separation from active service, and was not caused by an event, disease, or injury during active service.

2.  The competent and credible evidence shows that the Veteran's bilateral hearing loss is due to his active service.

3.  The competent and credible evidence shows that the Veteran's tinnitus is due to his active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disability are not met and knee arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a) (2013). 

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by December 2008 and March 2009 letters.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication of the October 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained an examination with respect to the Veteran's claims in September 2013.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that it appears that the Veteran's service treatment records were destroyed in a fire at the National Personnel Records Center (NPRC).  The Board is aware that in cases such as this, where the Veteran's service records are lost or destroyed, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Because those records, if they existed, remain absent from the file, the Board's analysis has been undertaken with the heightened obligation in mind.  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in a decision all evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. § 3.303 (2013).  The determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases, including arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of that disease during the period of service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2013); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Savage v. Gober, 10 Vet. App. 488 (1997).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

Bilateral Knee Disability

The Veteran asserts that he is entitled to service connection for a bilateral knee disability that he reports is due to his active service.  The Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for his bilateral knee disability.

All of the Veteran's service medical records could not be located as they were presumed to be destroyed in the fire at the National Personnel Records Center (NPRC) in 1973.

In November 2008, the Veteran filed his claim for service connection for a bilateral knee disability, asserting that his current bilateral knee disability was due to active service between February 1955 and December 1956.  The Veteran reported that he twisted his left knee while jumping off a vehicle.  He also reported that injury was noted on his exit examination.

In a March 2009 letter from the Veteran's wife, she reported that she had known the Veteran since 1957 and that he had always complained of knee pain due to service.  She also reported that he underwent arthroscopic knee surgery on one of his knees in 1980.

The Veteran has submitted his own statements in support of his claim.  The Veteran asserts that he was in a healthy condition before he entered service.  He also reports the rigorous training he experienced, that consisted of 45 mile marches and infantry maneuvers that occurred during nightfall, contributed to his bilateral knee disability.  The Veteran also reported that during his training, he had to exit vehicles in full gear by jumping off the back or sides and landing on the ground.  He reported that due to marching and the hard exits off of vehicles he suffered from knee pain.  The Veteran reported that he used ace bandages during service to treat the pain.

A May 2012 private treatment record from Dr. P.B. Blessey noted the condition of the Veteran's knees.  The Veteran reported that his knees were aching and that the pain increased on bad days or with certain activity.  The Veteran reported that the pain was due to time spent in the military jumping out of trucks, landing on his knees, and completing long marches.  Dr. Blessey reported that he could not say whether or not the Veteran's bilateral knee condition was due to traumatic events that he experienced in the military or simply an age-appropriate degenerative change.  Dr. Blessey further reported that there was certainly no way to tell what caused the Veteran's knee condition.  Dr. Blessey then reported that it was certainly possible that the high impact that the Veteran sustained during his years in the Army may have contributed to some of the discomfort and pain he was experiencing in his knees. 

Dr. Blessey then conducted a physical examination of the Veteran's knees.  The Veteran's knees were noted has having some joint line tenderness, no instability, and good strength.  X-rays showed degenerative changes in the knee and Dr. Blessey assessed the Veteran as having knee arthrosis.

At a September 2013 VA examination, the examiner diagnosed chondrocalcinosis of both knees after an examination and X-ray imagining.  As to the etiology of the bilateral knee disability, the VA examiner's opinion was that it was less likely than not (less than 50 percent probability) that the knee condition was caused by an in-service injury or event.  The rationale was that the Veteran had a complaint of knee pain and had a knee surgery many years after service discharge.  The current bilateral knee disability was related to chondrocalcinosis (a developmental condition) and age, not to service trauma.  The examiner further opined that the many years that the Veteran was a successful plumber indicated that he had the ability to do a kneeling and squatting job easily and that he had the resources to seek treatment if symptomatic but did not seek treatment until many years after discharge.

The Board finds that the September 2013 VA examiner's opinion is the most probative evidence of record.  The VA examiners opinion addressed the medical relationship between the Veteran's bilateral knee disability and service, weighs against the Veteran's claim.  The VA examiner concluded that the Veteran's bilateral knee disability was due to aging and not to any trauma incurred in service.  The Board finds that the VA examiner based the opinion on the Veteran's and spouse's statements, the medical history of the Veteran, and a physical examination, that provided a clear rationale as to the etiology of the Veteran bilateral knee disability.  Also, there is no contrary competent evidence showing it is at least as likely as not that any bilateral knee disability is related to service.

The only other medical evidence that may support the Veteran's claim is the May 2012 opinion from Dr. Blessey.  However the Board finds that Dr. Blessey's medical opinion as to the etiology of the Veteran's bilateral knee disability is speculative at best, and has a negligible probative value as to the Veteran's claim.  While Dr. Blessey did report that it was certainly possible that the high impact the Veteran sustained in service to his knees may have contributed to some of the discomfort and pain the Veteran experienced, Dr. Blessey also contradicted by reporting that he could not personally say whether or not the Veteran's bilateral knee disability was due to traumatic events that occurred in service or was simply an age-appropriate degenerative change.  Dr. Blessey further noted that there was certainly no way to tell the etiology of the Veteran's bilateral knee condition.  The Board finds that Dr. Blessey's report is speculative in nature as in one notation, the possibility of a connection of traumatic impact in service may have caused the Veteran's current knee condition is discussed, while in another notation, he reported that there was no way tell the cause.  The Board finds that Dr. Blessey's report is outweighed by the September 2013 VA examiners opinion, as the VA examiner provided a sound rationale and conclusion supported by the evidence as to the etiology of the Veteran's bilateral knee condition.

The Board has not ignored the Veteran's or his wife's statements concerning onset of his symptoms of a bilateral knee disability.  The Veteran stated that he twisted his left knee while jumping out of a half-track during service.  He also stated that due to long marches and the constant impact of jumping off vehicles, he injured his knees and that those injuries are the cause of his current bilateral knee disability.  The Veteran's wife also stated that she met the Veteran in 1957 and he has always complained of knee pain due to service.

While the Board finds that the Veteran and his wife are competent to describe knee pain or a knee injury suffered in service, they are not competent to associate that that pain or incident with any disability of the knees.  The Board finds they both are laypersons, and for the purpose of providing an etiological opinion, they are competent to report observable symptoms they experiences through their senses, such as pain or observing a painful motion.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
Here, an opinion concerning the relationship between in-service knee pain and the Veteran's current bilateral knee disability is of a medically complex nature.  The diagnosis and analysis requires medical training, which the Veteran and his wife have not demonstrated they possess.  Therefore, the Board finds that the Veteran and his wife are not competent to render an opinion as to the etiology of his bilateral knee disability.

Furthermore, the evidence of record does not show that any arthritis of the knees manifested to a compensable degree within one year following separation from service.

The Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a bilateral knee disability.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss and Tinnitus

The Veteran asserts that he is entitled to service connection for bilateral hearing loss and tinnitus due to active service.  He reports that during service, he fired numerous weapons without hearing protection that caused his hearing to deteriorate and a constant ringing in his ears.  

At a September 2013 VA examination, the examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  As to the etiology of the bilateral hearing loss, the VA examiner opined that it was as likely as not (50 percent probability or greater) that hearing loss was caused by or a result of an event in military service.  The examiner's rationale was that the service medical records were not available for review and that the Veteran's noise exposure in service made it at least as likely as not that his hearing loss was a result of military service.

The VA examiner also opinioned that the Veteran's tinnitus was as likely as not (50 percent probability or greater) a symptom associated with the Veteran's service-connected hearing loss.

The Board finds that the preponderance of the evidence supports the Veteran's claim for entitlement to service connection for bilateral hearing loss and tinnitus.  The September 2013 VA examination report that concludes that the Veteran's bilateral hearing loss and tinnitus were as likely as not a result of military service is the most probative evidence or records concerning these claims and supports the Veteran's assertions.  Moreover, the Board finds that the Veteran is credible and competent to report when he began experiencing hearing loss and tinnitus symptoms.

The Board finds that he preponderance of the evidence supports a finding that bilateral hearing loss and tinnitus were caused by active service.  Therefore, reasonable doubt is resolved in favor of the Veteran and service connection for bilateral hearing loss disability and tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


